DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 	Claim 17 requires the anti-block agent (of the sealant skin layer) to have a concentration from 7500 ppm though 10,000 ppm.  Claim 1, the claim from which claim 17 depends, also requires the same anti-block agent (of the sealant skin layer) to have a particle size from 5 µm through 6 µm.  The applicant noted (in the remarks filed 15 September 2021) support for the amendments were found in at least Tables 1-5.  Upon review of the entirety of the originally filed disclosure, especially Tables 1-5, there is only support for the particle size of the anti-block agent in the sealant skin layer being 6 µm (Tables 1-4) when having the concentration defined in claim 17.  Table 5 does disclose an anti-block agent of zeolite having a 5 µm size, but is present at 2000 ppm.  Therefore, the applicant has introduced new matter when requiring an anti-blocking agent in the sealant skin layer having a particle size that is not 6 µm and present at a concentration ranging from 7500 ppm through 10,000 ppm.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-11, 14, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2003/0008153 (hereinafter “Migliorini”), and further in view of United States Patent Application Publication No. US 2015/0148492 (hereinafter “Pirtle”).Regarding claims 1 and 8 	Migliorini teaches a multilayered film 50 comprising a core layer 14 comprising a polyolefin, a first skin layer (surface skin layer) 10, a second skin layer (sealant skin layer) 18, a first intermediate or transition layer (first tie layer) 12 comprising a polyolefin and a silicon additive located between the first skin layer (surface skin layer) 10 and the core layer 14, and a second intermediate or transition layer (second tie layer) 16 between the second skin layer (sealant skin layer) 18 and the core layer 14 (abstract, paragraph [0033], and Figure 1).  Migliorini teaches the film is biaxially oriented (paragraph [0075]).  Migliorini teaches all of the core layer, the intermediate or transition layers (tie layers), and skin layers include LLDPE (linear, low density polyethylene) (paragraphs [0054], [0056], and [0063]). 	Migliorini teaches the first skin layer 10 and the second skin layer 18 are compounded with an anti-blocking effective amount of an anti-blocking agent (first anti-blocking agent and/or anti-blocking agent), e.g., silica, clays, talc, glass, polymethylsilosiloxane, cross-linked methacrylate, and the like, which may be provided in the form of approximately spheroidal particles (paragraph [0061]).  Migliorini also teaches the major proportion of these particles, for example, anywhere from more than half to as high as 90 weight percent or more, may be of such a size that a significant portion of their surface area, for example, from about 10 to about 70 percent thereof, will extend beyond the exposed first surface 11 or second surface 19 (Id).  Migliorini does not explicitly teach the anti-block agent has a particle size from 5 µm to 6 µm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate size of the anti-blocking particles using nothing more than routine experimentation to achieve the desired amount of the surface area of the anti-blocking particles which extends beyond the exposed surfaces.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).	Migliorini also teaches a silicone additive may be compounded in the first transition layer (first tie layer) 12 and/or the second transition layer (second tie layer) 16 (paragraph [0065]) which corresponds to an embodiment where the silicone additive is not present in the first transition layer (first tie layer) 12 and meets the claimed limitation requiring the first tie layer to consist of the one or more LLDPEs. 	Migliorini does not explicitly teach the LLDPE in the core layer 14 and the first tie layer 12 have lower melt indices and greater densities than the LLDPE in the second tie layer 16, and the sealant skin layer 18. 	Pirtle teaches a film comprising at least two layers, including a first layer and a second layer, in which the first layer includes a metallocene LLDPE (m-LLDPE) and a lower density m-LLDPE resin, and the second layer includes a lower melt index m-LLDPE resin (abstract and paragraph [0011]).  The second layer corresponds to an LLDPE having a lower melt index and greater density than the first layer.  Pirtle teaches the lower density m-LLDPE resin provides puncture resistance and toughness to the film (paragraph [0052]).  Pirtle teaches the lower melt index m-LLDPE resin provides good load holding force and toughness to the film (paragraph [0054]).  Pirtle also teaches a film where constituent layers have these two different LLDPE resins results in a film with improved properties over any of the resins alone (Id.)  Therefore, it would have been obvious to a person having ordinary skill in the art to modify: (1) the LLDPE resin in the core layer 14 and the first tie layer 12 of Migliorini with the m-LLDPE resin in the second layer of Pirtle; and (2) the LLDPE resin in the second tie layer 16, and the sealant skin layer 18 of Migliorini with the m-LLDPE resin in the first layer of Pirtle to improve the puncture resistance, load holding force, and toughness of the film.Regarding claim 2 	In addition, Migliorini teaches the thickness of the film ranges from about 0.5 mil to about 3.5 mil (about 13 to 89 µm) (paragraph [0075]), which falls within the claimed range.Regarding claim 3 	In addition, Migliorini teaches the second transition layer (second tie layer) 16 is made from LLDPE (paragraph [0063]). Migliorini also teaches siloxane additives improve slip properties (slip agent), which includes a polydialkylsiloxane additive, located in the second transition layer (second tie layer) 16 (paragraphs [0035] and [0083]).  Regarding claim 4 	In addition, Migliorini teaches the first skin layer (surface skin layer) 10 and/or the second skin layer (sealant skin layer) 18 is treated by corona discharge, flame, and/or plasma treatment (paragraphs [0036], [0058] and [0072]).Regarding claim 6 	In addition, Migliorini teaches the first skin layer (surface skin layer) 10 can also contain pigments (paragraph [0062]).Regarding claims 9 and 10 	In addition, Migliorini teaches the core layer 14 may contain a hydrocarbon resin (moisture and gas barrier additive) in an amount of up to about 15% (by weight) (paragraph [0053]), which falls within the claimed range.Regarding claim 11 	In addition, Migliorini teaches the first skin layer (surface skin layer) 10 and/or the second skin layer (sealant skin layer) 18 may include a heat sealable coating layer applied thereon (paragraph [0057]).  Migliorini also teaches the heat sealable coating layer includes vinylidene chloride polymer or an acrylic polymer (Id.)  Migliorini teaches coating compositions include ethylene-methacrylate copolymer, polyvinylidene chloride, PVOH’s (polyvinyl alcohol), etc. (paragraphs [0073] and [0076]). Regarding claim 14 	In addition, Migliorini teaches the first surface 11 (surface of the surface skin layer 10) and/or second surface 19 (surface of the sealant skin layer 18) are metallized (paragraph [0073]; and claims 28, 46, and 47).Regarding claim 19 	In addition, Migliorini teaches the film is laminated to another polyolefin film (paragraphs [0073] and [0074]).  This other polyolefin film corresponds to a duplicate film laminated to the film.  Therefore, due to the fact that the film includes skin layers having LLDPE, as noted above, the duplicate film being laminated to the film corresponds to the claimed feature requiring the film being laminated to a polyolefin film (duplicate film) comprising a polyethylene.Regarding claim 20 	In addition, Migliorini teaches the film made be used as a packing film, and a sealed container (paragraphs [0002], [0017] and [0026]).
Claims 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini.Regarding claim 5	Migliorini teaches a multilayered film 50 comprising a core layer 14 comprising a polyolefin, a first skin layer (surface skin layer) 10, a second skin layer (sealant skin layer) 18, a first intermediate or transition layer (first tie layer) 12 comprising a polyolefin located between the first skin layer (surface skin layer) 10 and the core layer 14, and a second intermediate or transition layer (second tie layer) 16 between the second skin layer (sealant skin layer) 18 and the core layer 14 (abstract, paragraph [0033], and Figure 1).  Migliorini teaches the film is biaxially oriented (paragraph [0075]).  Migliorini teaches all of the core layer, the intermediate or transition layers (tie layers), and skin layers include LLDPE (linear, low density polyethylene) (paragraphs [0054], [0056], and [0063]).  Migliorini teaches the first skin layer (surface skin layer) 10 can also contain pigments (paragraph [0062]). 	Migliorini teaches the core layer is faced on each side with a transition layer containing a polydialkylsiloxane additive, and the silicon present in these layers are migratory and imparts a modification to the coefficient of friction (slip agent) (paragraphs [0001] and [0066]), which corresponds to the core comprising a slip agent.  	Migliorini also teaches the silicone additive may be compounded in the first transition layer (first tie layer) 12 and/or the second transition layer (second tie layer) 16 (paragraph [0065]), which corresponds to an embodiment where the silicone additive is not present in the first transition layer (first tie layer) 12 and meets the claimed limitation requiring the first tie layer to consist of the one or more LLDPEs.	Migliorini teaches the first skin layer 10 and the second skin layer 18 are compounded with an anti-blocking effective amount of an anti-blocking agent, e.g., silica, clays, talc, glass, polymethylsilosiloxane, cross-linked methacrylate, and the like, which may be provided in the form of approximately spheroidal particles (paragraph [0061]).Regarding claim 12 	In addition, Migliorini teaches the first skin layer 10 and the second skin layer 18 are compounded with an anti-blocking effective amount of an anti-blocking agent, e.g., silica, clays, talc, glass, polymethylsilosiloxane, cross-linked methacrylate, and the like, which may be provided in the form of approximately spheroidal particles (paragraph [0061]).  Migliorini also teaches the major proportion of these particles, for example, anywhere from more than half to as high as 90 weight percent or more, may be of such a size that a significant portion of their surface area, for example, from about 10 to about 70 percent thereof, will extend beyond the exposed first surface 11 or second surface 19 (Id).  Migliorini does not explicitly teach the anti-block agent has a particle size from 5 µm to 6 µm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate size of the anti-blocking particles using nothing more than routine experimentation to achieve the desired amount of the surface area of the anti-blocking particles which extends beyond the exposed surfaces.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A). Regarding claim 13 	In addition, Migliorini teaches the second transition layer (second tie layer) 16 is LLDPE (paragraph [0063]), and includes a silicone additive, such as a silicone oil (slip agent) (paragraph [0065]).
Claims 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Migliorini and Pirtle as applied to either claim 1 or 8 above, and further in view of United States Patent Application Publication No. US 2005/0037219 (hereinafter “Ohlsson”).Regarding claim 7 	The limitations for claim 1 have been set forth above.  In addition, Migliorini does not explicitly teach a polymerization technique for forming LLDPE, therefore, it would have been necessary and thus obvious to look to the prior art for conventional techniques. Ohlsson provides this conventional teaching showing that it is known in the art that LLDPE is polymerized using a single site metallocene-catalyst, or Ziegler-Natta-catalyst (paragraphs [0044] and [0052]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the LLDPE of Migliorini using a metallocene-catalyst, or Ziegler-Natta-catalyst, as taught by Ohlsson, motivated by the expectation of successfully practicing the invention of forming a polymerized LLDPE material for use in a packaging film. 	In the alternative, the use of product-by-process limitations has been noted in claim 7, for example, “the one or more linear, low-density polyethylenes in the core layer, the first tie layer and the surface skin layer, and the linear, low density polyethylene(s) in the second tie layer and the sealant skin layer are metallocene-catalyzed, Ziegler-Natta-catalyzed, otherwise catalyzed, or combinations thereof.”  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process", In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, "although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product", In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113.Regarding claim 15	The limitations for claim 1 have been set forth above.  In addition, Migliorini does not explicitly teach the second skin layer (sealant skin layer) 18 comprises a non-migratory slip agent with the anti-blocking agent.   	Ohlsson teaches a multilayer film including a core layer and skin layers made from LLDPE (abstract).  Ohlsson teaches one or both skin layers contain a non-migratory slip agent which increases friction under the holding force pressure with a palletized load, and an anti-blocking agent (claim 62; and paragraphs [0043] and [0049]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the second skin layer (sealant skin layer) 18 of Migliorini with the non-migratory slip agent of Ohlsson to improve the coefficient of friction of the film when under a holding force pressure with a palletized load.Regarding claim 16 	The limitations for claim 8 have been set forth above.  In addition, Migliorini does not explicitly teach the anti-block agent is present at a greater concentration in the second skin layer (sealant skin layer) 18 than in the first skin layer (surface skin layer) 10. 	Ohlsson teaches a multilayer film including a core layer and skin layers made from LLDPE (abstract).  Ohlsson teaches the different skin layers have different contents of anti-block additives (the second skin layer having an anti-block agent content at a greater concentration than the first skin layer) (claim 64).  Ohlsson also teaches the anti-block agents provide reduced inter-film contact and improves film clarity (paragraphs [0043] and [0044]).  Therefore, it would have been obvious to a person having ordinary skill in the art to modify the anti-blocking agents in the first skin layer 10 and the second skin layer 18 of Migliorini with the anti-blocking content system of Ohlsson to reduced inter-film contact and improve film clarity.Regarding claim 17	  The limitations for claim 1 have been set forth above.  As previously noted, Migliorini teaches the first skin layer 10 and the second skin layer 18 are compounded with an anti-blocking effective amount of an anti-blocking agent, e.g., silica, clays, talc, glass, polymethylsilosiloxane, cross-linked methacrylate, and the like, which may be provided in the form of approximately spheroidal particles (paragraph [0061]).   	Migliorini does not explicitly teach the second skin layer (sealant skin layer) 18 comprises an anti-block agent having a concentration from 7500 ppm through 10,000 ppm.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount of the anti-block agent using nothing more than routine experimentation in order to achieve the desired anti-blocking effective amount for the skin layer.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Migliorini and Pirtle as applied to claim 1 above, and further in view of JP 2010/264642 A (hereinafter “Katsuya”) with a machine translation (submitted on 20 March 2020) being used as the English language equivalent translation.Regarding claim 18 	The limitations of claim 1 have been set forth above.  In addition, Migliorini teaches the film may be adhered to a substrate (paragraph [0073]). 	However, Migliorini does not explicitly teach the film is adhered to a polyester substrate using a solvent-based adhesive. 	Katsuya teaches a rubber layer (film) adhered to a polyester film substrate (paragraphs [0001] and [0005]).  Katsuya teaches the adhesive improves the adhesiveness between the rubber layer and the polyester film and the adhesive is a solvent-based adhesive (paragraphs [0025] and [0036]).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the adhesive and substrate of Migliorini with the polyester substrate and adhesive of Katsuya to provide a suitable substrate and improve the adhesiveness between said substrate and the film.
Response to Arguments
Applicant’s arguments, see page 6, filed 15 December 2021, with respect to the rejections of claims 13 and 17 under 35 USC § 112(a) have been fully considered and are persuasive.  The rejections of claims 13 and 17 under 35 USC § 112(a) have been withdrawn.  However, there remains a rejection of claim 17 under 35 USC § 112(a) which has not been withdrawn, as detailed in the rejection above.
Applicant's arguments filed 15 December 2021 have been fully considered but they are not persuasive.  	The applicant argued the prior art of record does not teach the claimed first tie layer as defined in claim 1, and further does not teach the added limitations required by claim 3.  The examiner respectfully disagrees and contends each of claims 1 and 3 are obvious over the prior art of record based upon the updated rejection of record. 	The applicant argued the prior art of record does not teach the claimed core layer in combination with the claimed first tie layer as defined in claim 5, and further does not teach the added limitations required by claims 6, 12, and 13.  It is initially noted that claim 6 is dependent upon claim 1, not claim 5.  The examiner respectfully disagrees and contends each of claims 5, 12 and 13 are obvious over the prior art of record based upon the updated rejection of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783